Exhibit 10.1
 
PURCHASE AGREEMENT


PURCHASE AGREEMENT (the “Agreement”), dated as of May 20, 2011, by and between
PREMIER EXHIBITIONS, INC., a Florida corporation, (the “Company”), and LINCOLN
PARK CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).


WHEREAS:
 
Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to buy
from the Company, up to Ten Million Dollars ($10,000,000) of the Company's
common stock, $.0001 value per share (the “Common Stock”). The shares of Common
Stock to be purchased hereunder are referred to herein as the “Purchase Shares.”
 
 
NOW THEREFORE, the Company and the Investor hereby agree as follows:
 
1.           CERTAIN DEFINITIONS.


For purposes of this Agreement, the following terms shall have the following
meanings:


(a)           “Accelerated Purchase Notice” shall mean an irrevocable written
notice from the Company to the Investor directing the Investor to buy such
Purchase Amount in Purchase Shares as specified by the Company therein on the
Purchase Date.


(b)            “Available Amount” means initially Ten Million Dollars
($10,000,000) in the aggregate which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof.


(c)           “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.


(d)           “Business Day” means any day on which the Principal Market is open
for trading including any day on which the Principal Market is open for trading
for a period of time less than the customary time.


(e)           “Closing Sale Price” means, for any security as of any date, the
last closing sale price for such security on the Principal Market as reported by
the Principal Market, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing sale
price of such security on the principal securities exchange or trading market
where such security is listed or traded as reported by the Principal Market.


(f)           “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action

 
 

--------------------------------------------------------------------------------

 
or inaction of the receiving party; (iii) is already in the possession of the
receiving party at the time of disclosure by the disclosing party as shown by
the receiving party’s files and records immediately prior to the time of
disclosure; (iv) is obtained by the receiving party from a third party without a
breach of such third party’s obligations of confidentiality; (v) is
independently developed by the receiving party without use of or reference to
the disclosing party’s Confidential Information, as shown by documents and other
competent evidence in the receiving party’s possession; or (vi) is required by
law to be disclosed by the receiving party, provided that the receiving party
gives the disclosing party prompt written notice of such requirement prior to
such disclosure and assistance in obtaining an order protecting the information
from public disclosure.


(g)           “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.


(h)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(i)           “Maturity Date” means the date that is 720Business Days (36
Monthly Periods) from the Commencement Date.


(j)           “Monthly Period” means each successive 20 Business Day period
commencing with the Commencement Date.


(k)           “Person” means an individual or entity including but not limited
to any limited liability company, a partnership, a joint venture, a corporation,
a trust, an unincorporated organization and a government or any department or
agency thereof.


(l)           “Principal Market” means the Nasdaq Global Market; provided
however, that in the event the Company’s Common Stock is instead ever listed or
traded on the Nasdaq Capital Market, the Nasdaq Global Select Market, the New
York Stock Exchange, the NYSE Amex, or the OTC Bulletin Board (it being
understood that as used herein “OTC Bulletin Board” shall also mean any
successor or comparable market quotation system or exchange to the OTC Bulletin
Board such as the OTCQB operated by the OTC Markets Group, Inc.), then the
“Principal Market” shall mean such other market or exchange on which the
Company’s Common Stock is then listed or traded.


(m)           “Purchase Amount” means, with respect to any Regular Purchase or
Accelerated Purchase made hereunder, the number of Purchase Shares to be
purchased by the Investor pursuant to Section 2 hereof multiplied by the
Purchase Price or Accelerated Purchase Price, as applicable.


(n)           “Purchase Date” means with respect to any particular purchase made
hereunder, the Business Day on which the Investor receives by 10:00 a.m. eastern
time of such Business Day a valid Purchase Notice that the Investor is to buy
Purchase Shares pursuant to Section 2 hereof.


(o)            “Purchase Price” means the lower of the (A) the lowest Sale Price
of the Common Stock on the Purchase Date and (B) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction).


(p)           “Purchase Notice” shall mean a written notice from the Company to
the Investor directing the Investor to buy such Purchase Amount in Purchase
Shares as specified by the Company therein on the Purchase Date.

 
2

--------------------------------------------------------------------------------

 
(q)           “Sale Price” means any sale price for the shares of Common Stock
on the Principal Market as reported by the Principal Market.


(r)           “SEC” means the United States Securities and Exchange Commission.


(s)           “Securities Act” means the Securities Act of 1933, as amended.


(t)         “Transfer Agent” means the transfer agent of the Company as set
forth in Section 11(f) hereof or such other person who is then serving as the
transfer agent for the Company in respect of the Common Stock.


2.  PURCHASE OF COMMON STOCK.
 
Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:
 
(a)              Initial Purchase of Common Stock/Commencement of Sales of
Common Stock.  Following the satisfaction of the conditions (the "Commencement")
as set forth in Sections 7 and 8 below (the date of satisfaction of such
conditions, the "Commencement Date"), the Company shall have the right to sell
to the Investor, and the Investor shall upon direction from the Company purchase
$1,250,000 worth of Purchase Shares (such purchase the "Initial Purchase" and
such Purchase Shares are referred to herein as "Initial Purchase Shares”).  If
the Company elects to require Investor to complete the Initial Purchase, it
shall deliver the Investor an “Initial Purchase Notice” within five (5) business
days following the Commencement Date.  In connection with the Initial Purchase,
the Investor shall also be issued warrants to purchase shares of Common Stock
equivalent to 37.5% of the Initial Purchase Shares (the "Warrants" and the
shares of Common Stock underlying such Warrants, the "Warrant Shares") in the
form of Exhibit F attached hereto.  The Warrants shall have a term of five (5)
years and an exercise price equal to $2.25 per Warrant Share.  The purchase
price per share of the Initial Purchase Shares shall be equal to the lesser of
(i) 90% of the Signing Market Price (as defined below), (ii) 90% of the average
Closing Sale Price for the ten (10) consecutive Business Days prior to the
Commencement Date, or (iii) the lowest Sale Price on the Business Day prior to
the Commencement Date.  “Signing Market Price” means the consolidated closing
bid price of the Common Stock on the Principal Market on the date of this
Agreement.   Upon receipt of such Initial Purchase Shares and Warrants, the
Investor shall pay to the Company as the purchase price for such Initial
Purchase Shares and Warrants, the sum of $1,250,000, via wire
transfer.    Thereafter, the Company shall have the right but not the obligation
to direct the Investor by its delivery to the Investor of a Purchase Notice from
time to time to buy up to One Hundred Thousand (100,000) Purchase Shares (each
such purchase a “Regular Purchase”) at the Purchase Price on the Purchase
Date.   The Company may deliver multiple Purchase Notices to the Investor so
long as at least two (2) Business Days have passed since the most recent Regular
Purchase was completed.


   (b)                  Accelerated Purchases. At any time on or after the
Commencement Date, the Company shall also have the right to direct the Investor
to buy Purchase Shares (each such purchase an “Accelerated Purchase”) in the
amounts specified in this Section 2(b) per Accelerated Purchase Notice at the
Accelerated Purchase Price on the Purchase Date by delivering to the Investor
Accelerated Purchase Notices as follows:  the Accelerated Purchase Amount may be
up to One Hundred Thousand Purchase Shares (100,000) per Accelerated Purchase
Notice provided that the Closing Sale Price of the Common Stock must not be
below $3.00 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
on the Purchase Date. With respect to each such Accelerated Purchase, the
Company must deliver the Purchase Shares before 1:00 p.m. eastern time

 
3

--------------------------------------------------------------------------------

 
on the Business Day following the Purchase Date.  As used herein, the term
“Accelerated Purchase Price” shall mean the lesser of (i) the lowest Sale Price
of the Common Stock on the Purchase Date or (ii) the lowest Purchase Price
during the previous ten (10) Business Days prior to the date that the valid
Accelerated Purchase Notice was received by the Investor.  However, if on any
Purchase Date the Closing Sale Price of the Common Stock is below the
Accelerated Purchase threshold price, such Accelerated Purchase shall be void
and the Investor’s obligations to buy Purchase Shares in respect of that
Accelerated Purchase Notice shall be terminated. Thereafter, the Company shall
again have the right to submit an Accelerated Purchase Notice as set forth
herein by delivery of a new Accelerated Purchase Notice only if the Closing Sale
Price of the Common Stock is at or above $3.00 on the date of the delivery of
the Accelerated Purchase Notice.  The Company may deliver multiple Accelerated
Purchase Notices to the Investor so long as at least two (2) Business Days have
passed since the most recent Accelerated Purchase was completed.
 
(c)               Payment for Purchase Shares.   The Investor shall pay to the
Company an amount equal to the Purchase Amount with respect to such Purchase
Shares as full payment for such Purchase Shares via wire transfer of immediately
available funds on the same Business Day that the Investor receives such
Purchase Shares if they are received by the Investor before 1:00 p.m. Eastern
Time or if received by the Investor after 1:00 p.m. eastern time, the next
Business Day. The Company shall not issue any fraction of a share of Common
Stock upon any purchase. If the issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up or down to the nearest whole share. All payments made
under this Agreement shall be made in lawful money of the United States of
America or wire transfer of immediately available funds to such account as the
Company may from time to time designate by written notice in accordance with the
provisions of this Agreement. Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Business Day, the same
shall instead be due on the next succeeding day that is a Business Day.
 
(d)           Compliance with Rules of Principal Markets.


(i)           Exchange Cap.  Subject to Section 2(d)(ii) below, the Company
shall not issue or sell any Purchase Shares, and the Investor shall not purchase
or acquire any Purchase Shares, to the extent that after giving effect thereto
the aggregate number of Purchase Shares to be issued pursuant to this Agreement
shall exceed 9,639,387 shares of Common Stock (19.99% of the 48,221,048
outstanding shares of Common Stock on the date of this Agreement) (the “Exchange
Cap”).


(ii)           General.  The Company shall not issue any Purchase Shares
pursuant to this Agreement if such issuance would reasonably be expected to
result in a breach of the Company’s obligations under the rules and regulations
of the Principal Markets.
 
(e)              Beneficial Ownership Limitation.  Notwithstanding anything to
the contrary contained in this Agreement, the Company shall not issue or sell,
and the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”).  Upon the written or
 
 
4

--------------------------------------------------------------------------------

 
oral request of the Investor, the Company shall confirm orally or in writing to
the Investor within two (2) Business Days of such request the number of shares
of Common Stock then outstanding.  The Investor and the Company shall each
cooperate in good faith in the determinations required hereby and the
application hereof.
 
 
(f)              Purchase Price Floor.   The Company and the Investor shall not
effect any sales and purchases under this Agreement on any Purchase Date where
the Purchase Price for any purchases of Purchase Shares would be less than the
Floor Price. "Floor Price" means $1.00, which shall be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction.
 
3.           INVESTOR'S REPRESENTATIONS AND WARRANTIES.


The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:


(a)           Investment Purpose.   The Investor is acquiring the Purchase
Shares and Commitment Shares (“Securities”) as principal for its own account and
not with a view to or for distributing or reselling such Securities or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Securities in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Securities in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting the Investor’s right to sell the Securities at any time
pursuant to the registration statement described herein or otherwise in
compliance with applicable federal and state securities laws and with respect to
the Commitment Shares, subject to Section 5(e) hereof).  The Investor is
acquiring the Securities hereunder in the ordinary course of its business.
 
 
(b)           Accredited Investor Status.  The Investor is an "accredited
investor" as that term is defined in Rule 501(a)(3) of Regulation D.


(c)           Reliance on Exemptions.  The Investor understands that the
Securities may be offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.


(d)           Information.  The Investor understands that its investment in the
Securities involves a high degree of risk.  The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss, (ii)
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below.  The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

 
5

--------------------------------------------------------------------------------

 
(e)           No Governmental Review.  The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(f)           Transfer or Sale.  The Investor understands that (i) the
Securities may not be offered for sale, sold, assigned or transferred unless (A)
registered pursuant to the Securities Act or (B) an exemption exists permitting
such Securities to be sold, assigned or transferred without such registration;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.


(g)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.


(h)           Residency.  The Investor is a resident of the State of Illinois.


(i)           No Prior Short Selling.  The Investor represents and warrants to
the Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) "short sale" (as such
term is defined in Section 242.200 of Regulation SHO of the Exchange Act) of the
Common Stock or (ii) hedging transaction, which establishes a net short position
with respect to the Common Stock.
 
4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:


(a)           Organization and Qualification. The Company and each of the
Subsidiaries (which for purposes of this Agreement means any entity in which the
Company, directly or indirectly, owns 50% or more of the voting stock or capital
stock or other similar equity interests) is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents.  Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction

 
6

--------------------------------------------------------------------------------

 
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.  The Company has no Subsidiaries except as
set forth on Schedule 4(a).


(b)           Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement  and each of
the other agreements entered into by the parties on the Commencement Date and
attached hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company's Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its shareholders, (iii) this Agreement has been, and
each other Transaction Document shall be on the Commencement Date, duly executed
and delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.  The
Board of Directors of the Company has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit C attached
hereto to authorize this Agreement and the transactions contemplated
hereby.  The Signing Resolutions are valid, in full force and effect and have
not been modified or supplemented in any respect.    No other approvals or
consents of the Company’s Board of Directors and/or shareholders is necessary
under applicable laws and the Company’s Certificate of Incorporation and/or
Bylaws to authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.


(c)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company is set forth on Schedule 4(c).  Except as disclosed in
Schedule 4(c), (i) no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except the Registration Rights
Agreement), (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement.  The
Company has furnished to the Investor true and correct copies of the Company's
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company's By-laws, as amended and
as in effect on the date hereof (the "By

 
7

--------------------------------------------------------------------------------

 
laws"), and summaries of the terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto.


(d)           Issuance of Securities.  Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares,
including without limitation the Initial Purchase Shares, shall be validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  Upon issuance and payment therefor in
accordance with the terms and conditions of the Warrant, the Warrant Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.  The Commitment
Shares have been duly authorized and, upon issuance in accordance with the terms
hereof, the Commitment Shares shall be (i) validly issued, fully paid and
non-assessable and (ii) free from all taxes, liens and charges with respect to
the issue thereof.   5,000,000 shares of Common Stock have been duly authorized
and reserved for issuance upon purchase under this Agreement as Purchase
Shares.  149,165 shares of Common Stock (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) have been duly authorized and reserved for issuance as
Additional Commitment Shares in accordance with this Agreement.


(e)           No Conflicts.  Except as disclosed in Schedule 4(e), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the reservation for issuance and
issuance of the Purchase Shares) will not (i) result in a violation of the
Certificate of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect.  Except as disclosed in Schedule 4(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or
By-laws or their organizational charter or by-laws, respectively.  Except as
disclosed in Schedule 4(e), neither the Company nor any of its Subsidiaries is
in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments which could not reasonably be expected to have a Material Adverse
Effect.  The business of the Company and its Subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, ordinance,
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.  Except as specifically
contemplated by this Agreement and as required under the Securities Act or
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof.  Except as disclosed in Schedule 4(e), all consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence shall be obtained or effected on or prior

 
8

--------------------------------------------------------------------------------

 
to the Commencement Date.  Except as listed in Schedule 4(e), since one year
prior to the date hereof,  the Company has not received nor delivered any
notices or correspondence from or to the Principal Market.  The Principal Market
has not commenced any delisting proceedings against the Company.


(f)           SEC Documents; Financial Statements. Except as disclosed in
Schedule 4(f) the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Documents”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Documents prior to the expiration of any such
extension.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Documents, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.  Except
as listed in Schedule 4(f), the Company has received no notices or
correspondence from the SEC for the one year preceding the date hereof.  Since
January 1, 2010, the SEC has not commenced any enforcement proceedings against
the Company or any of its subsidiaries.


(g)           Absence of Certain Changes.  Except as disclosed in Schedule 4(g),
since November 30, 2010, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries.  The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.  The Company is financially solvent and is
generally able to pay its debts as they become due.


(h)           Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
the Common Stock or any of the Company's Subsidiaries or any of the Company's or
the Company's Subsidiaries' officers or directors in their capacities as such,
which could reasonably be expected to have a Material Adverse Effect.   A
description of each action, suit, proceeding, inquiry or investigation before or
by any court, public board, government agency, self-regulatory organization or
body which, as of the date of this Agreement, is pending or threatened in
writing against or affecting the Company, the Common Stock or any of the
Company's Subsidiaries or any of the Company's or the Company's Subsidiaries'
officers or directors in their capacities as such, is set forth in Schedule
4(h).
 
(i)           Acknowledgment Regarding Investor's Status.  The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to the Transaction

 
9

--------------------------------------------------------------------------------

 
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that the Investor is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby and
any advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor's purchase of the
Securities.  The Company further represents to the Investor that the Company's
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives and advisors.


(j)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.


 (k)           Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  Except as set forth on Schedule 4(k), none of the
Company's material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement.  The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 4(k), there is no claim, action or proceeding being made or brought
against, or to the Company's knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.


(l)           Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(m)           Title.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”), except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries, and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties.  Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance with such exceptions as are not material and

 
10

--------------------------------------------------------------------------------

 
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.


(n)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.


(o)           Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.


(p)           Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.


(q)           Transactions With Affiliates.   Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $100,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.


(r)           Application of Takeover Protections.  The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Commitment Shares and the Investor's ownership of the
Securities and the Commitment Shares.

 
11

--------------------------------------------------------------------------------

 
(s)            Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the Registration Statement or prospectus
supplements thereto or otherwise made publicly available.   The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, including the disclosure schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading.  The
Company acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.


(t)           Foreign Corrupt Practices.   Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
5.           COVENANTS.


(a)           Filing of Form 8-K and Registration Statement.  The Company agrees
that it shall, within the time required under the Exchange Act file a Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby.  The
Company shall also file within ninety (90) Business Days from the date hereof a
new registration statement covering only the sale of the Purchase Shares,
Warrant Shares and the Commitment Shares, in accordance with the terms of the
Registration Rights Agreement between the Company and the Investor, dated as of
the date hereof (“Registration Rights Agreement”).  Any securities issuable
under this Agreement that have not been registered under the Securities Act
shall bear the following restrictive legend (the “Restrictive Legend”):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM,

 
12

--------------------------------------------------------------------------------

 
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES
LAWS.
  
(b)           Blue Sky. The Company shall use its reasonable best efforts to
take such action, if any, as is reasonably necessary in order to obtain an
exemption for or to qualify (i) the initial sale of the Commitment Shares and
any Purchase Shares to the Investor under this Agreement and (ii) any subsequent
resale of the Commitment Shares and any Purchase Shares by the Investor, in each
case, under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.


(c)           Listing.  The Company shall promptly secure the listing of all of
the Purchase Shares and Commitment Shares upon each national securities exchange
and automated quotation system, if any, upon which shares of Common Stock are
then listed (subject to official notice of issuance) and shall maintain, so long
as any other shares of Common Stock shall be so listed, such listing of all such
securities from time to time issuable under the terms of the Transaction
Documents.  The Company shall maintain the Common Stock's authorization for
quotation on the Principal Market.    The Company shall promptly, and in no
event later than the following Business Day, provide to the Investor copies of
any notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such automated quotation system
or securities exchange.  The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section.


(d)           Limitation on Short Sales and Hedging Transactions.  The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.


(e)           Issuance of Commitment Shares.  Immediately upon the execution of
this Agreement, the Company shall issue to the Investor as consideration for the
Investor entering into this Agreement 149,165 shares of Common Stock (the
“Initial Commitment Shares”) and shall deliver to the Transfer Agent a letter in
the form as set forth as Exhibit E attached hereto with respect to the issuance
of the Initial Commitment Shares.  In connection with each purchase of Purchase
Shares hereunder, the Company agrees to issue to the Investor a number of shares
of Common Stock (the “Additional Commitment Shares” and together with the
Initial Commitment Shares, the “Commitment Shares”) equal to the product of (x)
149,165 and (y) the Purchase Amount Fraction.  The “Purchase Amount Fraction”
shall mean a fraction, the numerator of which is the Purchase Amount purchased
by the Investor with respect to such purchase of Purchase Shares and the
denominator of which is Ten Million Dollars ($10,000,000).  The Additional
Commitment Shares shall be equitably adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar
transaction.  The Initial Commitment Shares shall be issued in certificated form
and shall bear the Restrictive Legend.
 
(f)           Due Diligence.  The Investor shall have the right, from time to
time as the Investor may reasonably deem appropriate, to perform reasonable due
diligence on the Company during normal business hours.  The Company and its
officers and employees shall provide information and reasonably cooperate with
the Investor in connection with any reasonable request by the Investor related
to the Investor's due diligence of the Company.  Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated
hereby.  Each party hereto acknowledges that the Confidential Information shall
remain the property of the disclosing

 
13

--------------------------------------------------------------------------------

 
party and agrees that it shall take all reasonable measures to protect the
secrecy of any Confidential Information disclosed by the other party.  The
Company confirms that neither it nor any other Person acting on its behalf shall
provide the Investor or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the Registration Statement or prospectus
supplements thereto or otherwise publicly disclosed.
 
(g)           Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each purchase or shall use such other method,
reasonably satisfactory to the Investor and the Company.
 
(h)           Taxes.  The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Investor made under this Agreement.


(i)            No Variable Rate Transactions.  From the date hereof until the
Maturity Date the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents for cash consideration (or a
combination of units thereof) involving a Variable Rate Transaction other than
in connection with an Exempt Issuance.  “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon and/or varies with the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities, or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price. “Exempt Issuance” means the issuance of (a) shares of
Common Stock or options to employees, officers, directors or vendors of the
Company pursuant to any stock or option plan duly adopted for such purpose, by
the Board of Directors or a majority of the members of a committee of directors
established for such purpose, (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by the directors of the Company,
which acquisitions or strategic transactions can have a Variable Rate
Transaction component,  provided that any such issuance shall only be to a
Person (or to the equity holders of a Person) which is, itself or through its
subsidiaries, an operating company or an asset in a business synergistic with
the business of the Company and shall provide to the Company additional benefits
in addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.
“Common Stock Equivalents” means any securities of the Company, which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.  From the date hereof and for 180 days after the Commencement Date, the
Company agrees that prior to entering into each and any definitive agreement for
the sale directly or indirectly of any debt, Common Stock or Common Stock
Equivalents, a (“Subsequent Transaction”), the Company

 
14

--------------------------------------------------------------------------------

 
shall provide notice to the Investor (“Offering Notice”) not less than three (3)
Business Days nor more than five (5) Business Days prior to entering into any
such Subsequent Transaction, including the relevant terms and conditions of such
Subsequent Transaction, and the Investor shall have the right to participate on
equivalent terms and conditions in up to 25% of such Subsequent Transaction by
delivering notice to the Company not later than two (2) Business Days after
receipt of the Offering Notice, which notice from Investor shall indicate
Investor’s intention to participate in the Subsequent Transaction and the amount
of its participation.   In the event that the Investor does not provide notice
within the two (2) day period and the Company does not enter into such
Subsequent Transaction within five (5) Business Days from the Offering Notice,
the Company shall again be required to provide an Offering Notice as set forth
herein.  The Company shall deliver an Offering Notice for each and any
Subsequent Transaction and agrees that it shall not execute any definitive
documentation for any Subsequent Transaction whatsoever, unless it has first
complied with this Section 5(i).  Notwithstanding anything to the contrary in
this Section 5(i) and unless otherwise agreed to by Investor, the Company shall
either confirm in writing to Investor that the transaction with respect to the
Subsequent Transaction has been abandoned or shall publicly disclose its
intention to enter into the Subsequent Transaction, in either case in such a
manner such that Investor will not be in possession of any material, non-public
information, by the fifth (5th) Business Day following delivery of the Offering
Notice. If by such fifth (5th) Business Day, no public disclosure regarding a
transaction with respect to the Subsequent Transaction has been made, and no
notice regarding the abandonment of such transaction has been received by
Investor, such transaction shall be deemed to have been abandoned and Investor
shall not be in possession of any material, non-public information with respect
to the Company or any of its Subsidiaries. Should the Company decide to pursue
such transaction with respect to the Subsequent Transaction, the Company shall
provide Investor with another Offering Notice in accordance with, and subject
to, the terms of this Section 5(i) and Investor will again have the right of
participation set forth in this Section 5(i).
 
6.           TRANSFER AGENT INSTRUCTIONS.


  On the Commencement Date, the Company shall cause any restrictive legend on
the Initial Commitment Shares to be removed and all of the Purchase Shares and
Additional Commitment Shares, to be issued under this Agreement shall be issued
without any restrictive legend unless the Investor expressly consents
otherwise.  The Company shall issue irrevocable instructions to the Transfer
Agent, and any subsequent transfer agent, to issue Purchase Shares in the name
of the Investor for the Purchase Shares in the form agreed to by the parties
prior to the Commencement Date (the “Irrevocable Transfer Agent
Instructions”).  The Company warrants to the Investor that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 6,
will be given by the Company to the Transfer Agent with respect to the Purchase
Shares and that the Commitment Shares and the Purchase Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement.
 
 
7.
CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK.


The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions:


(a)           The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company;

 
15

--------------------------------------------------------------------------------

 
(b)           A registration statement covering the sale of all of the
Commitment Shares, Warrant Shares and Purchase Shares shall have been declared
effective under the Securities Act by the SEC and no stop order with respect to
the registration statement shall be pending or threatened by the SEC; and


(c)           An additional listing application covering the sale of all of the
Commitment Shares, Warrant Shares and Purchase Shares has been approved by the
Principal Market.




 
8.
CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.



The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:


(a)           The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;


(b)           The Company shall have reissued to the Investor the Initial
Commitment Shares without restrictive legend;


(c)           The Common Stock shall be authorized for quotation on the
Principal Market, trading in the Common Stock shall not have been within the
last 365 days suspended by the SEC or the Principal Market and the Purchase
Shares and Commitment Shares shall be approved for listing upon the Principal
Market;


(d)           The Investor shall have received the opinions of the Company's
legal counsel dated as of the Commencement Date substantially in the form of
Exhibit A attached hereto;


(e)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date.  The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit B;


(f)           The Board of Directors of the Company shall have adopted
resolutions in the form attached hereto as Exhibit C which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;


(g)           As of the Commencement Date, the Company shall have reserved out
of its authorized and unissued Common Stock, (A) solely for the purpose of
effecting purchases of Purchase Shares hereunder, 5,000,000 shares of Common
Stock and (B) as Additional Commitment Shares in accordance with Section 5(e)
hereof, 149,165 shares of Common Stock;

 
16

--------------------------------------------------------------------------------

 
(h)           The Irrevocable Transfer Agent Instructions, in form acceptable to
the parties shall have been delivered to and acknowledged in writing by the
Company and the Company's Transfer Agent;


(i)           The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Florida issued by the Secretary of State of the State of Florida as of a date
within ten (10) Business Days of the Commencement Date;


(j)           The Company shall have delivered to the Investor a certified copy
of the Certificate of Incorporation as certified by the Secretary of State of
the State of Florida within ten (10) Business Days of the Commencement Date;


(k)           The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit D;


(l)           A registration statement covering the sale of all of the Purchase
Shares, including without limitation, the Initial Purchase Shares, Warrant
Shares and Commitment Shares shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the registration
statement shall be pending or threatened by the SEC.  The Company shall have
prepared and delivered to the Investor a final and complete form of prospectus,
dated and current as of the Commencement Date, to be used by the Investor in
connection with any sales of any Purchase Shares or Commitment Shares, and to be
filed by the Company one Business Day after the Commencement Date. The Company
shall have made all filings under all applicable federal and state securities
laws necessary to consummate the issuance of the Commitment Shares and Purchase
Shares pursuant to this Agreement in compliance with such laws;


(m)           No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred;


(n)           On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the
Investor, in order to render inapplicable any control share acquisition,
business combination, shareholder rights plan or poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Investor as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company's issuance of the Securities and the Investor's ownership of the
Securities; and


(o)           The Company shall have provided the Investor with the information
requested by the Investor in connection with its due diligence requests made
prior to, or in connection with, the Commencement, in accordance with the terms
of Section 5(f) hereof.
 
 
9.
INDEMNIFICATION.



In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend,  indemnify and hold harmless the Investor and all of its affiliates,
shareholders, officers, directors, employees and direct or indirect investors
and any of the foregoing person's agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and

 
17

--------------------------------------------------------------------------------

 
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys' fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or  document contemplated hereby or
thereby.  Provided, however, that the Indemnitees shall not be entitled to
indemnification under this Section if the Indemnified Liabilities are a result
of, or arise out of, or relate to  (a) any misrepresentation or breach of any
representation or warranty made by the Investor in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Investor
contained in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, or (c)  the gross negligence or willful
misconduct of the Indemnitee.  To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  Payment under this
indemnification shall be made within thirty (30) days from the date Investor
makes written request for it.
 
10.           EVENTS OF DEFAULT.


An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:


(a)           the effectiveness of a registration statement registering the
Purchase Shares, Warrant Shares or Commitment Shares lapses for any reason
(including, without limitation, the issuance of a stop order) or is unavailable
to the Investor for sale of any or all of the Purchase Shares, Warrant Shares or
Commitment Shares (“Registrable Securities”), and such lapse or unavailability
continues for a period of ten (10) consecutive Business Days or for more than an
aggregate of thirty (30) Business Days in any 365-day period;


(b)           the suspension from trading or failure of the Common Stock to be
listed on the Principal Market for a period of three (3) consecutive Business
Days;


(c)           the delisting of the Company’s Common Stock from the Principal
Market, provided, however, that the Common Stock is not immediately thereafter
trading on the New York Stock Exchange, the Nasdaq Capital Market, the Nasdaq
Global Select Market, the OTC Bulletin Board, or NYSE Amex;


(d)           the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Investor within five (5) Business Days after the applicable
Purchase Date which the Investor is entitled to receive;


(e)           the Company breaches any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach could have
a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues for a period of at
least five (5) Business Days;


(f)           if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;

 
18

--------------------------------------------------------------------------------

 
(g)           if the Company pursuant to or within the meaning of any Bankruptcy
Law; (A) commences a voluntary case, (B) consents to the entry of an order for
relief against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due; or


(h)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary.


(i)           if at any time after the Commencement Date, the “Exchange Cap” is
reached. The “Exchange Cap” shall be deemed to be reached at such time if, upon
the purchase of Common Stock under this Agreement, the issuance of such shares
of Common Stock would exceed that number of shares of Common Stock which the
Company may issue under this Agreement without breaching the Company's
obligations under the rules or regulations of the Principal Market.


In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights under Section 11 hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, the Investor shall not be permitted or obligated to
purchase any shares of Common Stock under this Agreement.  If pursuant to or
within the meaning of any Bankruptcy Law, the Company commences a voluntary case
or any Person commences a proceeding against the Company, a Custodian is
appointed for the Company or for all or substantially all of its property, or
the Company makes a general assignment for the benefit of its creditors, (any of
which would be an Event of Default as described in Sections 10(f), 10(g) and
10(h) hereof) this Agreement shall automatically terminate without any liability
or payment to the Company without further action or notice by any Person.  No
such termination of this Agreement under Section 11(a) or 11(d) shall affect the
Company's or the Investor's obligations under this Agreement with respect to
pending purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending purchases under this
Agreement.


11.           TERMINATION


This Agreement may be terminated only as follows:


(a)           If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors, (any of which would be an Event of Default as
described in Sections 10(f), 10(g) and 10(h) hereof) this Agreement shall
automatically terminate without any liability or payment to the Company without
further action or notice by any Person.  No such termination of this Agreement
under this Section 11(a) shall affect the Company's or the Investor's
obligations under this Agreement with respect to pending purchases and the
Company and the Investor shall complete their respective obligations with
respect to any pending purchases under this Agreement.


(b)           In the event that the Commencement shall not have occurred, the
Company shall have the option to terminate this Agreement for any reason or for
no reason without any liability whatsoever of any party to any other party under
this Agreement.

 
19

--------------------------------------------------------------------------------

 
(c)           In the event that the Commencement shall not have occurred on or
before 120 days after the date of this Agreement, due to the failure to satisfy
the conditions set forth in Sections 7 and 8 above with respect to the
Commencement, the non-breaching party shall have the option to terminate this
Agreement at the close of business on such date or thereafter without liability
of any party to any other party.


(d)            At any time after the Commencement Date, the Company shall have
the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Investor electing to
terminate this Agreement without any liability whatsoever of any party to any
other party under this Agreement.  The Company Termination Notice shall not be
effective until one (1) Business Day after it has been received by the Investor.
No such termination of this Agreement under this Section 11(d) shall affect the
Company's or the Investor's obligations under this Agreement with respect to
pending purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending purchases under this
Agreement.


(e)           This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement.


(f)           If by the Maturity Date for any reason or for no reason the full
Available Amount under this Agreement has not been purchased as provided for in
Section 2 of this Agreement, this Agreement shall automatically terminate on the
Maturity Date, without any action or notice on the part of any party and without
any liability whatsoever of any party to any other party under this Agreement.


Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(c) and 11(f), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10 and 11, shall
survive the Commencement and any termination of this Agreement.  No termination
of this Agreement shall affect the Company's or the Investor's rights or
obligations (i) under the Registration Rights Agreement which shall survive any
such termination or (ii) under this Agreement with respect to pending purchases
and the Company and the Investor shall complete their respective obligations
with respect to any pending purchases under this Agreement.
 
12.           MISCELLANEOUS.


(a)           Governing Law; Jurisdiction; Jury Trial.  The corporate laws of
the State of Florida shall govern all issues concerning the relative rights of
the Company and its shareholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit,

 
20

--------------------------------------------------------------------------------

 
action or proceeding is brought in an inconvenient forum or that the venue of
such suit, action or proceeding is improper.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original, not a facsimile signature
or a signature in a “.pdf” format data file.


(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)           Entire Agreement.  With the exception of the Mutual Nondisclosure
Agreement between the parties dated as of November 18, 2010, this Agreement
supersedes all other prior oral or written agreements between the Investor, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters.  The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in the Transaction Documents.


(f)           Notices.  Any notices, consents or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 
21

--------------------------------------------------------------------------------

 
If to the Company:
Premier Exhibitions, Inc.
3340 Peachtree Road N.E., Suite 900
Atlanta, GA 30326
Telephone:     404-842-2600
Facsimile:       404-842-2626
Attention:      Tina Bingham


With a copy to:
Derek Bork
Thompson Hine LLP
3900 Key Center
127 Public Square
Cleveland, Ohio 44114-1291
Telephone: (216) 566-5800
Facsimile: (216) 566-5527                                           


If to the Investor:
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 620
Chicago, IL 60654
Telephone:     312-822-9300
Facsimile:        312-822-9301
Attention:       Josh Scheinfeld/Jonathan Cope


If to the Transfer Agent:
American Stock Transfer & Trust Company, LLC
6201 15th Anenue
Brooklyn, NY 11219
Telephone:      718-921-8293
Facsimile:         718-921-8334
Attention:        Isaac Kagan and Cindy Armenia


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.


(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation.  The Investor may not assign its rights or
obligations under this Agreement.


(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 
22

--------------------------------------------------------------------------------

 
(i)           Publicity.  The Investor shall have the right to approve before
issuance any press release, SEC filing or any other public disclosure made by or
on behalf of the Company whatsoever with respect to, in any manner, the
Investor, its purchases hereunder or any aspect of this Agreement or the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Investor, to make any press release
or other public disclosure (including any filings with the SEC) with respect to
such transactions as is required by applicable law and regulations so long as
the Company and its counsel consult with the Investor in connection with any
such press release or other public disclosure at least one (1) Business Days
prior to its release.  The Investor must be provided with a copy thereof at
least one (1) Business Days prior to any release or use by the Company
thereof.  The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a material adverse effect on its ability to
perform its obligations under this Agreement.  Nothing herein shall require
Company to consult with or obtain the approval of Investor for disclosures which
may refer to or relate to this Agreement made as part of the Company’s normal
periodic reports on Form 10-Q or Form 10-K, filed with the SEC provided that
such disclosure is in a form substantially similar to that previously reviewed
and approved by Investor.


(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


(k)           No Financial Advisor, Placement Agent, Broker or Finder.    The
Company represents and warrants to the Investor that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby.    The Investor acknowledges that the Company
has disclosed its preexisting relationship with a financial advisor.  The
Company shall be responsible for the payment of any fees or commissions, if any,
of any financial advisor, placement agent, broker or finder relating to or
arising out of the transactions contemplated hereby.  The Company shall pay, and
hold the Investor harmless against, any liability, loss or expense (including,
without limitation, attorneys' fees and out of pocket expenses) arising in
connection with any such claim.


(l)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


(m)           Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Investor’s remedies provided in this Agreement shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement.  The Company
acknowledges that a breach by it of its obligations hereunder may cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
(o)           Failure or Indulgence Not Waiver.  No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any

 
23

--------------------------------------------------------------------------------

 
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.






*     *     *     *     *

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.






THE COMPANY:


PREMIER EXHIBITIONS, INC.


By: /s/ Christopher J. Davino
Name: Christopher J. Davino
Title:  President and CEO




INVESTOR:


LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ROCKLEDGE CAPITAL CORPORATION


By: /s/ Josh Scheinfeld
Name: Josh Scheinfeld
Title: President







 
25

--------------------------------------------------------------------------------

 
SCHEDULES


Schedule 4(a)                        Subsidiaries
Schedule 4(c)                        Capitalization
Schedule 4(e)                        Conflicts
Schedule 4(f)                         Exchange Act Filings
Schedule 4(g)                        Material Changes
Schedule 4(h)                        Litigation
Schedule 4(k)                        Intellectual Property






EXHIBITS


Exhibit A
Form of Company Counsel Opinion

Exhibit B
Form of Officer’s Certificate

Exhibit C
Form of Resolutions of Board of Directors of the Company

Exhibit D
Form of Secretary’s Certificate

Exhibit E
Form of Letter to Transfer Agent


 
 

--------------------------------------------------------------------------------

 
Schedule 4(a) – Subsidiairies


Wholly-owned subsidiaries of Premier Exhibitions, Inc. as of February 28, 2011:
 
Name
Jurisdiction of Organization 
R.M.S. Titanic, Inc.
Florida
R.M.S. Titanic (UK) Ltd.
United Kingdom
Premier (United Kingdom) Ltd.
United Kingdom
Exhibitions International, LLC.
Nevada
Premier Exhibitions International, LLC
Premier Exhibitions Mexico, S. de R.L. de C.V.
Premier Exhibitions NYC, Inc.
Premier Merchandising, LLC 
Delaware
Mexico
Nevada
Delaware
Premier Sports Exhibitions, LLC
Delaware
Premier Vision, LLC
Delaware
Premier Exhibitions International Operations B.V.
Netherlands
PRXI International Holdings C.V.
Netherlands




 
 

--------------------------------------------------------------------------------

 
Schedule 4(c) – Capitalization


Common Stock                                                      65,000,000
shares authorized


Premier Exhibitions, Inc. has only one class of common stock authorized, and no
preferred stock authorized.

 
 

--------------------------------------------------------------------------------

 
Schedule 4(e) – No conflicts


None

 
 

--------------------------------------------------------------------------------

 
Schedule 4(f) – Exchange Act Filings


Premier Exhibitions, Inc. received correspondence from the Securities and
Exchange Commission dated November 30, 2010, related to a review of our recent
periodic filings.  This review has been completed, and all correspondence
between the SEC and the Company are available on EDGAR.

 
 

--------------------------------------------------------------------------------

 
Schedule 4(g) – Absence of Certain Changes


None



 
 

--------------------------------------------------------------------------------

 
Schedule 4(h) – Litigation


All material litigation is described in the following excerpt:


Status of Salvor-in-Possession and Interim Salvage Award Proceedings
 
The Company is party to an ongoing salvage case titled R.M.S. Titanic, Inc. v.
The Wrecked and Abandoned Vessel, et al., in rem.  The Company seeks to maintain
its status as sole Salvor-in-Possession of the Titanic wreck site and is seeking
an interim salvage award in the form of title to the recovered Titanic artifacts
or a monetary award.
 
In June 1994, the U. S. District Court for the Eastern District of Virginia,
(the “District Court”), awarded ownership, to our wholly-owned subsidiary R.M.S.
Titanic, Inc. (“RMST”) of all items then salvaged from the wreck of the Titanic
as well as all items to be salvaged in the future so long as RMST remained
Salvor-in-Possession.  However, in two orders, dated September 26, 2001 and
October 19, 2001, respectively, the District Court restricted the sale of
artifacts recovered by RMST from the Titanic wreck site. On April 12, 2002, the
U.S. Court of Appeals for the Fourth Circuit, (the “Appellate Court”), affirmed
the two orders of the District Court.  In its opinion, the Appellate Court
reviewed and declared ambiguous the June 1994 order of the District Court that
had awarded ownership to RMST of the salvaged items.  Having found the June 1994
order ambiguous, the Appellate Court reinterpreted the order to convey only
possession of the artifacts with a lien on them, not title, pending
determination of a salvage award.  On October 7, 2002, the U.S. Supreme Court
denied RMST’s petition of appeal.
 
On May 17, 2004, RMST appeared before the District Court for a pre-trial hearing
to address issues in preparation for an interim salvage award trial. At that
hearing, RMST confirmed its intent to retain its Salvor-in-Possession rights in
order to exclusively recover and preserve artifacts from the wreck site of the
Titanic. In addition, RMST stated its intent to conduct another expedition to
the wreck site. As a result of that hearing, on July 2, 2004, the District Court
rendered an opinion and order in which it held that it would not recognize a
1993 Proces-Verbal, pursuant to which the government of France granted RMST
title to all artifacts recovered from the wreck site during the 1987 expedition.
The District Court also held that RMST would not be permitted to present
evidence at the interim salvage award trial for the purpose of arguing that RMST
should be awarded title to the Titanic artifacts through the law of finds.
 
RMST appealed the July 2, 2004 District Court order to the Appellate Court. On
January 31, 2006, the Appellate Court reversed the lower court’s decision to
invalidate the 1993 Proces-Verbal, pursuant to which the government of France
granted RMST title to all artifacts recovered from the wreck site during the
1987 expedition. As a result, the Appellate Court tacitly reconfirmed that RMST
owns the approximately 2,000 artifacts recovered during the 1987 expedition. The
Appellate Court affirmed the lower court’s ruling that RMST will not be
permitted to present evidence at the interim salvage award trial for the purpose
of arguing that RMST should be awarded legal title to the remainder of the
Titanic artifacts through the law of finds.
 
On November 30, 2007, RMST filed a motion with the District Court seeking an
interim salvage award. On March 25, 2008, the District Court entered an order
granting permission to the U.S. to file an amicus curiae (friend of the court)
response regarding RMST’s motion for an interim salvage award. The U.S. response
states that an interim in specie award (an award of the artifacts instead of a
monetary salvage award) with limitations, made by the court to RMST, could serve
as an appropriate mechanism to satisfy RMST’s motion for a salvage award and to
 
 
 

--------------------------------------------------------------------------------

 
help ensure that the artifacts recovered by RMST from the wreck of the Titanic
are conserved and curated together in an intact collection that is available to
the public for historical review, educational purposes, and scientific research
in perpetuity.  On April 15, 2008, the District Court entered an order
requesting us to propose suggested covenants that would be included in an in
specie award. The order also outlines a process for further discussion
pertaining to such covenants should the court decide to issue an in specie
award.
 
In September 2008, RMST submitted revised covenants and conditions in connection
with our request for an in specie award for the remaining Titanic
artifacts.  This submission was made pursuant to the order issued by the
District Court in April 2008.  As part of developing the revised covenants and
restrictions, we engaged in consultative discussions with the U.S.
government.  On October 14, 2008, the U.S. filed an amicus response to RMST’s
proposed revised covenants, and by leave of the District Court granted on
October 31, 2008, RMST in turn filed a reply brief on November 12, 2008. On
November 18, 2008, we attended a status conference at the District Court. At the
conclusion of that hearing, the District Court asked for certain additional
submissions from RMST and the U.S., which were provided.
 
On October 23, 2009, the Board of Directors approved a resolution obligating RMS
Titanic Inc. to create a trust and reserve fund (the "Trust Account") if
the District Court issues RMST an in-specie award in response to its motion for
a salvage award and such in-specie award is issued subject only to the covenants
and conditions already presented to and filed with the District Court in
conjunction with the Company’s motion for a salvage award.  The Trust
Account will be irrevocably pledged to and held for the exclusive purpose of
providing a performance guarantee for the maintenance and preservation of the
Titanic collection for the public interest.  If the Trust Account is created,
the Company will make an initial payment of five hundred thousand dollars ($500
thousand) and will subsequently pay into the Trust Account a minimum of twenty
five thousand dollars ($25 thousand) for each future fiscal quarter until the
corpus of such Trust Account equals five million dollars ($5 million).  This
resolution was presented to the District Court in connection with the Company's
motion for a salvage award.  As of the date of this filing, the judge has not
yet determined whether to grant an in-specie award or a cash award, and
therefore, we have not established the Trust Account as of the date of this
filing.
 
The District Court held an evidentiary hearing from October 26, 2009 through
November 2, 2009 on our motion for a salvage award.  On August 12, 2010, the
District Court issued an opinion granting a salvage award to RMST based upon the
Company’s work in recovering and conserving over three thousand artifacts from
the wreck of Titanic during its expeditions conducted in 1993, 1994, 1996, 1998,
2000, and 2004.  The Company was awarded 100 percent of the fair market value of
the artifacts, which the District Court set at approximately $110 million. The
District Court has reserved the right to determine the manner in which to pay
the award. It will determine by August 15, 2011, whether to pay the Company a
cash award from proceeds derived from a judicial sale, or in the alternative, to
issue the Company an in-specie award of title to the artifacts with certain
covenants and conditions which would govern their maintenance and future
disposition.


Status of International Treaty Concerning the Titanic Wreck
 
The U.S. Department of State (the “State Department”) and the National Oceanic
and Atmospheric Administration of the U.S. Department of Commerce (“NOAA”) are
working together to implement an international treaty (the “Treaty”) with the
governments of the United Kingdom, France and Canada concerning the Titanic
wreck site. If implemented in this country,
 
 
 

--------------------------------------------------------------------------------

 
this treaty could affect the way the District Court monitors our
Salvor-in-Possession rights to the Titanic. These rights include the exclusive
right to recover artifacts from the wreck site, claim possession of and perhaps
title to artifacts recovered from the site, and display recovered artifacts.
Years ago, we raised objections to the State Department regarding the
participation of the U.S. in efforts to reach an agreement governing salvage
activities with respect to the Titanic. The proposed Treaty, as drafted, does
not recognize our existing Salvor-in-Possession rights to the Titanic. The
United Kingdom signed the Treaty in November 2003, and the U.S. signed the
Treaty in June 2004. For the Treaty to take effect, the U.S. must enact
implementing legislation. As no implementing legislation has been passed, the
Treaty currently has no binding legal effect.
 
The Company has worked with the U.S. government regarding several draft
revisions to the government’s proposed legislation which would implement the
Treaty.  For years, the State Department and NOAA have been working together to
implement the Treaty. For nearly as long the Company has opposed the passage of
the implementing legislation out of concerns that it failed to protect the
Company’s interests in the wreck site and failed to insure continued scientific
and historic exploration.
 
In early 2010, the State Department and NOAA resubmitted the draft legislation
to Congress.  RMST worked with the U.S. government to develop a number of
textual modifications to the U.S. government’s proposed implementing legislation
to address the Company’s concerns.  RMST intends to support the passage of the
implementing legislation into law.  The Company believes that the passage of the
legislation as modified by RMST will recognize the Company’s past and future
role with regard to the wreck site.


Other Litigation
 
On July 30, 2009, Sports Immortals, Inc. and its principals, Joel Platt and Jim
Platt, filed an action against us in the Circuit Court of the Fifteenth Judicial
District in Palm Beach County, Florida for claims arising from their license
agreement with us under which we obtained rights to present sports memorabilia
exhibitions utilizing the Sports Immortals, Inc. collection.  The plaintiffs
allege that we breached the contract when we purported to terminate it in April
of 2009, and they seek fees and stock warrant agreements provided for under the
agreement. We filed our answer and counterclaims on September 7,
2009.  Answering the complaint, we denied plaintiffs’ allegations and maintained
that the Sports Immortals, Inc. license agreement was properly terminated.  We
counterclaimed against the plaintiffs for breach of contract, fraudulent
inducement and misrepresentation, breach of the covenant of good faith and fair
dealing, and violation of Florida’s deceptive and unfair practices act. The
litigation is in discovery, and we intend to vigorously defend the case and
pursue our counterclaims.
 
 The Company is also from time to time party to collection actions to recover
amounts owed by promoters and other parties, particularly international
promoters and partners.  In RMS Titanic, Inc. v Citywest Productions and H.S.S.
Trading as the Mansfield Group we sued in Dublin, Ireland to collect
approximately $1.3 million owed by a promoter who licensed and presented a
Titanic exhibition in Dublin. We were successful in obtaining judgment against
the parties for the full amount of the claim. During the proceedings, the
defendants went into receivership, which is an insolvency process under the laws
of Ireland. We have reserved 100% of the receivable on our balance sheet for the
fiscal year ended February 28, 2011, and are currently seeking to enforce the
judgment in Ireland. Recovery in this case is unlikely.  In April 2011 the
Company filed suit in the U.S. District Court for the Northern District of
Georgia against Serge Grimaux and his companies, Serge Grimaux Presents, Inc.,
9104-5773 Quebec,
 
 
 

--------------------------------------------------------------------------------

 
Inc. The suit alleges that Grimeaux failed to pay over $800 thousand due and
owing the Company under a series of license agreements pursuant to which Grimaux
and his entities presented the Company’s Titanic and human anatomy exhibitions
in venues throughout Canada.  This case is in its very early stages. The Company
has estimated a bad debt allowance for this receivable and has adjusted the
receivable accordingly.  The net receivable balance is not material and is
reflected in Accounts receivable, net of allowance for doubtful accounts in the
Consolidated Balance Sheets.  Recovery in this case is uncertain. 


From time to time the Company is or may become involved in other legal
proceedings that result from the operation of its exhibitions and business.
 
We believe that adequate provisions for resolution of all contingencies, claims
and pending litigation have been made for probable losses and that the ultimate
outcome of these actions will not have a material adverse effect on our
financial condition.


Settled Litigation
 
On April 28, 2006, Stefano Arts filed an action titled Stefano Arts v. Premier
Exhibitions, Inc., et al., in the Superior Court of Fulton County, State of
Georgia.  Stefano Arts alleged that the Company breached a contract which
allegedly required payment to Stefano Arts of an annual fee, moneys generated
from the Company’s prior human anatomy exhibition in Tampa, Florida, and
additional moneys generated from the Company’s human anatomy exhibition in New
York City.  The Company reached a settlement with Stefano Arts on March 31, 2009
for a total of $167 thousand, with $115 thousand to be paid in cash and $52
thousand to be paid via issuance of the Company’s restricted common shares.  The
Company agreed to pay Stefano Arts cash of $115 thousand in three installments
over ten months and immediately issue 70,000 of the Company’s restricted common
shares (as valued at the closing market price of $0.74 per share at the date of
settlement). The settlement amount is included in the Results of Operations for
the year ended February 28, 2010.
 
On January 29, 2009, Arnie Geller filed an action titled Arnie Geller v. Premier
Exhibitions, Inc. in the Circuit Court of the Thirteenth Judicial Circuit in
Hillsborough County, Florida. Geller’s claims arose from his termination for
cause as our former President, Chief Executive Officer and Chairman of the Board
of Directors. Geller alleged that we breached his employment agreement when we
allegedly rejected Geller’s voluntary termination and when we terminated Geller
for cause. Geller also brought an equitable action for an accounting due to the
“complex” transactional history and accounting issues involved in Geller’s
compensation from our company. Answering Geller’s complaint, we denied Geller’s
allegations and maintained that Geller was properly terminated for cause.  We
counterclaimed against Geller for breach of fiduciary duty and unjust enrichment
caused by Geller’s actions during his tenure at various times as our President,
Chief Executive Officer, Chairman of the Board of Directors, and Director. We
reached an agreement with Geller on December 23, 2009 in settlement of his
claims and the Company’s counterclaims.  The settlement amount is included in
the Results of Operations for the year ended February 28, 2010.
 
Premier and JAM Exhibitions, Ltd (“JAM”), settled litigation initiated in July,
2009 by us in New York, in a manner that resulted in termination of our business
ties with JAM, acquisition of full ownership and operating rights to
“Bodies...The Exhibition” in New York City, among the Company’s most lucrative
exhibitions to date, and retention of 100% of the net revenues derived from the
operation of that property. While the settlement involved no cash payment, in
 
 
 

--------------------------------------------------------------------------------

 
connection with the settlement the Company wrote off a receivable from JAM that
had originally been valued at approximately $1.6 million.  This settlement is
reflected in the Results of Operations for the year ended February 28, 2010.


Proposed Legislation and Government Inquiries
 
On May 23, 2008, the Company entered into an Assurance of Discontinuance (the
“Assurance”) with the Attorney General of the State of New York.  The Assurance
resolves the inquiry initiated by the Attorney General’s Office regarding our
New York City exhibition, “Bodies...The Exhibition.”  Subject to the provisions
of the Assurance, the Company has continued to operate the exhibition in New
York City.  Although most of its requirements under the Assurance have now been
concluded, the Company will continue to post certain disclosures regarding the
sourcing of the specimens in the exhibition as long as that exhibition operates
in New York City. The Company has voluntarily agreed to similar disclosures with
the states of Washington, Missouri, and Oklahoma.
 
Legislatures in a few states have considered legislation or passed bills that
would restrict our ability to present human anatomy exhibitions in their states,
such as by banning human anatomy exhibitions, requiring a permit to present such
an exhibition, or imposing restrictions on how or where such exhibitions could
be presented. We cannot predict whether any such legislation will be adopted or,
if adopted, how such legislation might affect our ability to conduct human
anatomy exhibitions. Additional states could introduce similar legislation in
the future.  Any such legislation could prevent or impose restrictions on our
ability to present our human anatomy exhibitions in the applicable states.
 
The Internal Revenue Service (the “IRS”) is currently conducting an examination
of the Company’s federal tax return for the fiscal year ended February 28,
2010.  The IRS has completed its examination of the Company’s federal tax
returns for the fiscal years ended February 28(29), 2009, 2008 and 2007, with no
adjustments required.
 
From time to time we have or may receive requests and inquiries from
governmental entities which result from the operation of our exhibitions and
business. As a matter of policy, we cooperate with any such inquiries.

 
 

--------------------------------------------------------------------------------

 
Schedule 4(k) – Intellectual Property Rights


None



 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF COMPANY COUNSEL OPINIONS


SECURITIES COUNSEL OPINIONS


1.           The Transaction Documents to which the Company is a party are
enforceable against the Company in accordance with their terms except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting creditor’s rights and remedies or other reasonable
exceptions to be set forth in such opinion.


2.           The execution, delivery and performance by the Company of the
Transaction Documents, the consummation by the Company of the transactions
contemplated thereby, including the offering, sale and issuance of the
Commitment Shares and the Purchase Shares in accordance with the terms and
conditions of the Purchase Agreement, and fulfillment and compliance with terms
of the Transaction Documents, does not and shall not: (i) conflict with,
constitute a breach of or default (or an event which, with the giving of notice
or lapse of time or both, constitutes or could constitute a breach or a
default), under any material agreement, note, lease, mortgage, deed or other
material instrument to which to our knowledge the Company is a party or by which
the Company or any of its assets are bound, (ii) result in any violation of any
statute, law, rule or regulation applicable to the Company, or (iii) to our
knowledge, violate any order, writ, injunction or decree applicable to the
Company or any of its subsidiaries.


3.           To our knowledge, the execution and delivery of the Registration
Rights Agreement do not, and the performance by the Company of its obligations
thereunder shall not, give rise to any rights of any other person for the
registration under the Securities Act of any shares of Common Stock or other
securities of the Company which have not been waived.


4.           Except as set forth on Schedule 4(c) of the Purchase Agreement, to
our knowledge, there are no outstanding shares of capital stock or other
securities convertible into or exchangeable or exercisable for shares of the
capital stock of the Company.


5.           Assuming the accuracy of the representations and your compliance
with the covenants made by you in the Transaction Documents, the offering, sale
and issuance of the Initial Commitment Shares to you pursuant to the Transaction
Documents is exempt from registration under the Securities Act.


6.           Other than that which has been obtained and completed prior to the
date hereof, no authorization, approval, consent, filing or other order of any
federal or state governmental body, regulatory agency, or stock exchange or
market, or any court, or, to our knowledge, any third party is required to be
obtained by the Company to enter into and perform its obligations under the
Transaction Documents or for the Company to issue and sell the Purchase Shares
as contemplated by the Transaction Documents.


 
 

--------------------------------------------------------------------------------

 
7.           The Common Stock is registered pursuant to Section 12(g) of the
Exchange  Act.  To our knowledge, since one year preceding the date of the
Purchase Agreement, the Company has been in compliance with the reporting
requirements of the Exchange Act applicable to it.  To our knowledge, and except
as stated in Schedule 4(f), since one year preceding the date of the Purchase
Agreement, the Company has not received any written notice from the Principal
Market stating that the Company has not been in compliance with any of the rules
and regulations (including the requirements for continued listing) of the
Principal Market.


8.           We further advise you that to our knowledge, except as disclosed on
Schedule 4(h) in the Purchase Agreement, there is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body, any
governmental agency, any stock exchange or market, or self-regulatory
organization, which has been threatened in writing or which is currently pending
against the Company, any of its subsidiaries, any officers or directors of the
Company (in their capacities as such) or any of its subsidiaries or any of the
properties of the Company or any of its subsidiaries.


9.           We have participated in the preparation of the Registration
Statement (SEC File #________) covering the sale of the Purchase Shares and the
Commitment Shares including the prospectus dated ____________, contained therein
and in conferences with officers and other representatives of the Company
(including the Company’s independent auditors) during which the contents of the
Registration Statement and related matters were discussed and reviewed and,
although we are not passing upon and do not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the
Registration Statement, on the basis of the information that was developed in
the course of the performance of the services referred to above, considered in
the light of our understanding of the applicable law, nothing came to our
attention that caused us to believe that the Registration Statement (other than
the financial statements and schedules and the other financial and statistical
data included therein, as to which we express no belief), as of their dates,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.


FLORIDA COUNSEL OPINIONS


1.           The Company is a corporation existing and in good standing under
the laws of the State of Florida.


2.           The Company has the corporate power to execute and deliver, and
perform its obligations under, each Transaction Document to which it is a
party.  The Company has the corporate power to conduct its business as, to the
best of our knowledge, it is now conducted, and to own and use the properties
owned and used by it.


3.           The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party have been duly authorized by all
necessary corporate action on the part of the Company.  The execution and
delivery of the Transaction Documents by the Company, the performance of the
obligations of the Company thereunder and the consummation by it of the
transactions contemplated therein have been duly authorized and approved by the
 
 
 

--------------------------------------------------------------------------------

 
Company's Board of Directors and no further consent, approval or authorization
of the Company, its Board of Directors or its stockholders is required.  The
Transaction Documents to which the Company is a party have been duly executed
and delivered by the Company and are the valid and binding obligations of the
Company.


4.           The execution, delivery and performance by the Company of the
Transaction Documents, the consummation by the Company of the transactions
contemplated thereby, including the offering, sale and issuance of the
Commitment Shares and the Purchase Shares in accordance with the terms and
conditions of the Purchase Agreement, and fulfillment and compliance with terms
of the Transaction Documents, does not and shall not: (i) conflict with,
constitute a breach of or default (or an event which, with the giving of notice
or lapse of time or both, constitutes or could constitute a breach or a default)
under the Certificate of Incorporation or the Bylaws of the Company or
(ii) result in any violation of any statute, law, rule or regulation applicable
to the Company under Florida law.


5.           The issuance of the Purchase Shares and Commitment Shares pursuant
to the terms and conditions of the Transaction Documents has been duly
authorized and the Initial Commitment Shares are validly issued, fully paid and
non-assessable, to our knowledge, free of all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights that may arise under
Florida law.  [__________] shares of Common Stock have been properly reserved
for issuance under the Purchase Agreement.  When issued and paid for in
accordance with the Purchase Agreement, the Purchase Shares shall be validly
issued, fully paid and non-assessable, to our knowledge, free of all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights that
may arise under Florida law.  When issued and paid for in accordance with the
Warrant, the Warrant Shares shall be validly issued, fully paid and
non-assessable, to our knowledge, free of all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights that may arise under
Florida law.  [__________] shares of Common Stock have been properly reserved
for issuance as Additional Commitment Shares under the Purchase Agreement.  When
issued in accordance with the Purchase Agreement, the Additional Commitment
Shares shall be validly issued, fully paid and non-assessable, to our knowledge,
free of all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights that may arise under Florida law.


6.           As of the date hereof, the authorized capital stock of the Company
consists of [__________] shares of common stock, $.0001 value, of which to our
knowledge [__________] shares are issued and outstanding.


7.           Other than that which has been obtained and completed prior to the
date hereof, no authorization, approval, consent, filing or other order of any
governmental body, regulatory agency or any court is required to be obtained by
the Company under Florida law to enter into and perform its obligations under
the Transaction Documents or for the Company to issue and sell the Purchase
Shares as contemplated by the Transaction Documents.

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


FORM OF OFFICER’S CERTIFICATE


This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of _________,
(“Purchase Agreement”), by and between PREMIER EXHIBITIONS, INC., a Florida
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.


The undersigned, ___________, ______________ of the Company, hereby certifies,
on behalf of the Company and not in his individual capacity, as follows:


1.           I am the _____________ of the Company and make the statements
contained in this Certificate;


2.           The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 of the Purchase Agreement, in which case, such representations and warranties
are true and correct without further qualification) as of the date when made and
as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date);


3.           The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.
 
4.           The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company or any of its Subsidiaries have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.


IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.


      ______________________
Name:
Title:


The undersigned as Secretary of PREMIER EXHIBITIONS, INC., a Florida
corporation, hereby certifies, on behalf of the Company and not in his
individual capacity, that ___________ is the duly elected, appointed, qualified
and acting ________ of _________ and that the signature appearing above is his
genuine signature.


___________________________________
Secretary

 
 

--------------------------------------------------------------------------------

 
EXHIBIT C


FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT



WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between the
Corporation and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for
the purchase by Lincoln Park of up to Ten Million Dollars ($10,000,000) of the
Corporation’s common stock, $.0001 par value per share (the “Common Stock”); and


WHEREAS, after consideration and review of the Purchase Agreement, the documents
attached thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of 149,165
shares of Common Stock to Lincoln Park as an initial commitment fee (the
“Initial Commitment Shares”) and the sale of up to 5,000,000 shares of Common
Stock to Lincoln Park (the "Purchase Shares").


Transaction Documents
 
NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and each of Christopher Davino and Robert Brandon
(the “Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement on behalf of the Company, and any other agreements or
documents contemplated thereby including, without limitation, a registration
rights agreement (the “Registration Rights Agreement”) providing for the
registration of the shares of the Company’s Common Stock issuable in respect of
the Purchase Agreement on behalf of the Corporation, with such amendments,
changes, additions and deletions as the Authorized Officers may deem to be
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Lincoln Park, a draft of which has
been provided to the Board, are hereby approved and the Authorized Officers are
authorized to execute and deliver the Registration Rights Agreement on behalf of
the Company, with such amendments, changes, additions and deletions as the
Authorized Officer may deem appropriate and approve on behalf of, the
Corporation, such approval to be conclusively evidenced by the signature of an
Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the Form of Irrevocable
Transfer Agent Instructions (the “Instructions”), a draft of which has been
provided to the Board, are hereby approved and the Authorized Officers are
authorized to execute and deliver the Instructions on behalf of the Company,
with such amendments, changes, additions and deletions as the Authorized
Officers may deem appropriate and approve on behalf of, the Corporation, such
approval to be conclusively evidenced by the signature of an Authorized Officer
thereon; and
 
Issuance of Common Stock
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park 149,165 shares of Common Stock as Initial Commitment Shares pursuant to the
Purchase Agreement, and
 
 
 

--------------------------------------------------------------------------------

 
the Initial Commitment Shares shall be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park up to 5,000,000 shares of Common Stock as the Purchase Shares, including
the issuance and sale of the Initial Purchase Shares on or after the
Commencement Date in accordance with the terms of the Purchase Agreement and
that, upon issuance of the Purchase Shares pursuant to the Purchase Agreement,
the Purchase Shares will be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof; and
 
FURTHER RESOLVED, that the Corporation shall initially reserve 5,000,000 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement;
and
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park the Warrants on or after the Commencement Date in accordance with the terms
of the Purchase Agreement and that, upon issuance of the Warrants Shares
pursuant to the Warrants, the Warrants Shares will be duly authorized, validly
issued, fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue 149,165
shares of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
in connection with the purchase of Purchase Shares (the “Additional Commitment
Shares”) in accordance with the terms of the Purchase Agreement and that, upon
issuance of the Additional Commitment Shares pursuant to the Purchase Agreement,
the Additional Commitment Shares will be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and
 
FURTHER RESOLVED, that the Corporation shall initially reserve 149,165 shares of
Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
for issuance as Additional Commitment Shares under the Purchase Agreement; and
 
Approval of Actions
 
FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and
 
FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.


 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
FORM OF SECRETARY’S CERTIFICATE


This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(k) of that certain Purchase Agreement dated as of __________,
(“Purchase Agreement”), by and between PREMIER EXHIBITIONS, INC., a Florida
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”),
pursuant to which the Company may sell to the Investor up to Ten Million Dollars
($10,000,000) of the Company's Common Stock, $.0001 par value per share (the
"Common Stock").  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.


The undersigned, ____________, Secretary of the Company, hereby certifies, on
behalf of the Company and not in his individual capacity, as follows:


1.           I am the Secretary of the Company and make the statements contained
in this Secretary’s Certificate.


2.           Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
Incorporation (“Articles”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
shareholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Articles.


3.           Attached hereto as Exhibit C are true, correct and complete copies
of the resolutions duly adopted by the Board of Directors of the Company on
_____________, at which a quorum was present and acting throughout.  Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.
 
4.           As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.


IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.


_________________________
Secretary




The undersigned as ___________ of PREMIER EXHIBITIONS, INC., a Florida
corporation, hereby certifies, on behalf of the Company and not in his
individual capacity, that ____________ is the duly elected, appointed, qualified
and acting Secretary of _________, and that the signature appearing above is his
genuine signature.


                                                                       ___________________________________

 
 

--------------------------------------------------------------------------------

 
EXHIBIT E


FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL COMMITMENT
SHARES AT SIGNING OF THE PURCHASE AGREEMENT






[COMPANY LETTERHEAD]






[DATE]


[TRANSFER AGENT]
__________________
__________________
__________________


Re: Issuance of Common Shares to Lincoln Park Capital Fund, LLC


Dear ________,


On behalf of PREMIER EXHIBITIONS, INC., (the “Company”), you are hereby
instructed to issue as soon as possible 149,165 shares of our common stock in
the name of Lincoln Park Capital Fund, LLC.  The share certificate should be
dated [DATE OF THE PURCHASE AGREEMENT].  I have included a true and correct copy
of the resolutions adopted by the Board of Directors of the Company adopting
resolutions approving the issuance of these shares.  The shares should be issued
subject to the following restrictive legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.


 
 

--------------------------------------------------------------------------------

 
The share certificate should be sent as soon as possible via overnight mail to
the following address:


Lincoln Park Capital Fund, LLC
440 North Wells, Suite 620
Chicago, IL 60654
Attention: Josh Scheinfeld/Jonathan Cope


Thank you very much for your help.  Please call me at ______________ if you have
any questions or need anything further.




BY:_____________________________
[name]
[title]



 
 

--------------------------------------------------------------------------------

 
EXHIBIT F


FORM OF WARRANT



